Exhibit 10.1

 



Ameri and Partners Inc

100 Canal Pointe Boulevard, Suite 108, Princeton, New Jersey - 08540



 

December 26, 2017

 

Brent V Kelton

29006 Deer Creek

Magnolia, TX 77355

 

 

Dear Brent:

 

This letter will confirm our agreement (the “Agreement”) with respect to your
employment as Chief Executive Officer (“CEO”) of AMERI AND PARTNERS INC (the
“Company”), a subsidiary of AMERI HOLDINGS, INC. (“Ameri”), having its principal
place of business at 100 Canal Pointe Boulevard, Suite 108, Princeton, New
Jersey 08540. This letter will become effective as of the date it is fully
executed (the “Effective Date”), which date shall be the date first written
above. This agreement supersedes any prior written and verbal commitments or
agreements.

1.                  Title and Job Duties.

(a)                   Subject to the terms and conditions set forth in this
Agreement, the Company agrees to employ Brent Kelton (“Employee”) as CEO,
reporting to the Board of Directors. In this capacity, Employee shall have the
duties, authorities and responsibilities as the Ameri Board of Directors (the
“Board”) shall designate from time to time that are not inconsistent with the
Employee’s position.

(b)                  Employee accepts such employment and agrees, during the
term of his or her employment, to devote his full business and professional time
and energy to the Company. Employee agrees to carry out and abide by all lawful
directions of the Board.

(c)                   Without limiting the generality of the foregoing, Employee
shall not, without the written approval of the Board render services of a
business or commercial nature on Employee’s own behalf or on behalf of any other
person, firm, or corporation, whether for compensation or otherwise, during his
or her employment hereunder; provided that the foregoing shall not prevent
Employee from (i) serving on the boards of directors of non-profit organizations
and, with the prior written approval of the Board, other for profit companies,
(ii) participating in charitable, civic, educational, professional, community or
industry affairs, and (iii) managing Employee’s passive personal investments, so
long as such activities in the aggregate do not materially interfere or conflict
with the Employee’s duties hereunder or create a potential business or fiduciary
conflict.

2.                  Salary and Additional Compensation.

(a)                   Base Salary. The Company shall pay to Employee an annual
base salary of $250,000 (the “Base Salary”), less applicable withholdings and
deductions, in accordance with the Company’s normal payroll procedures.

1

 



(b)                  Variable Bonus. Employee shall be eligible to earn a bonus
of up to 50% of his base salary upon the achievement of pre-established
performance targets set by the Board which will have the following components:
(i) growth in revenue of Ameri and its subsidiaries on a consolidated basis,
(ii) quality of such revenue, (iii) gross margin improvement from the December
2017 base line of Ameri and its subsidiaries on a consolidated basis, and (iv)
adjusted EBITDA improvement of Ameri and its subsidiaries on a consolidated
basis both in aggregate amount and percentage as compared to prior
time-equivalent periods. The Board holds the right to make any changes to the
bonus criteria, including whether bonuses will be paid, at their discretion. The
final amount will be as per the discretion of the Board. The amount will be
payable on an annual basis within 45 days after Ameri’s filing of its annual
financial statements with the Securities and Exchange Commission. Upon the
occurrence of a Change in Control (as such term is defined in Ameri’s 2015
Equity Incentive Award Plan) resulting in the termination of Employee’s
employment with the Company within six months of such Change of Control (other
than for Cause, as defined below), or in the event of the termination of your
employment due to your death or Disability (as defined below), Employee shall be
entitled to receive such portion of any accrued bonus that is equal to the
proportion of the applicable bonus period for which Employee was employed by the
Company. The payout of any bonus compensation will be subject to all
withholdings and deductions in accordance with the Company’s normal payroll
procedures.

(c)                   Stock Options. Employee shall be eligible to participate
in any stock plan established by Ameri, subject to approval of the Board’s
Compensation Committee.

3.                  Expenses. In accordance with Company policy, the Company
shall reimburse Employee for all reasonable business expenses properly and
reasonably incurred and paid by Employee in the performance of his duties under
this Agreement upon Employee’s presentment of detailed receipts in the form
required by the Company’s policy.

4.                  Benefits.

(a)                Vacation. Employee shall be entitled to accrue 15 days of
vacation per year, in accordance with the Company’s standard vacation policy
extended to employees of the Company.

(b)               Health Insurance and Other Plans. Employee shall be eligible
to participate in the Company’s medical and other employee benefit programs, if
any, that are provided by the Company for its employees generally, at levels
commensurate with Employee’s position, in accordance with the provisions of any
such plans, as the same may be in effect from time to time.

5.                  Term and Termination.

Employment Period. The Company shall employ Employee pursuant to the terms
hereof commencing on the Effective Date and ending on the third anniversary of
the Effective Date (the “Employment Period”), unless terminated earlier pursuant
to this Section 5, which governs the earlier termination of Employee’s
employment and this Agreement. On the third anniversary of the Effective Date,
the Employment Period shall expire unless renewed in a writing signed by both
the Company and Employee.

In the event of a change of control resulting in the diminution of Employee’s
duties or authority such as they are no longer commensurate with the position of
a chief executive officer or which results in termination of Employee’s
employment, Employee shall be entitled to receive immediate vesting of any
options to purchase shares of Ameri common stock that are scheduled to vest,
pursuant to the Ameri’s 2015 Equity Incentive Award Plan and any related stock
option grant letter agreement.

2

 



(a)                Termination by the Company for Cause, Upon Death or
Disability. For purposes of this Agreement, “Cause” shall mean: (i) Employee’s
grossly negligent or willful disregard of the lawful and reasonable directives
of the Board or the Company’s board of directors clearly communicated to
Employee and which remain uncured after thirty (30) days’ written notice from
Ameri or the Company notifying Employee of such gross negligence or willful
misconduct in reasonable detail; (ii) Employee’s material breach of the terms of
this Agreement which remains uncured after thirty (30) days’ written notice from
Ameri or the Company notifying Employee of such breach in reasonable detail (and
if such breach is of a nature that it cannot reasonably be cured within thirty
(30) days, as long as the cure is commenced and continuing within such 30-day
period, Employee shall have a reasonable period of time to cure such breach);
(iii) engages in misconduct that cause material harm to the financial condition
or reputation of the Company or any of its affiliates; or (iv) Employee pleads
“guilty” or “no contest” to or is indicted for or convicted of a felony under
federal or state law or as a crime under federal or state law which involves
Employee’s fraud or dishonesty, for which such termination shall be immediate.
The Company may terminate Employee’s employment for Cause immediately. The
Company may terminate Employee immediately upon death or upon Disability in
accordance with the terms set forth in Section 5(c) below. In the event of a
termination for Cause, upon Disability or death, Employee shall be paid: (i) his
Base Salary accrued up to and including the date of termination, paid within
thirty (30) days, (ii) unreimbursed expenses, paid in accordance with this
Agreement and the Company’s policies, and (iii) any accrued benefits under any
Company benefit plan, paid pursuant to the terms of such benefit plan
(collectively, the “Accrued Obligations”)

(b)               Termination by the Company other than for Cause or Resignation
by the Employee. Either of the Company and Employee may terminate the Employment
Period at any time and for any reason upon sixty (60) days written notice, which
the Company may waive at its discretion. If the Company or the Employee
terminates the Employment Period pursuant to this Section, Employee shall be
paid the Accrued Obligations.

(c)                Definition of Disability. For the purposes of this Agreement,
“Disability” shall mean that Employee has become physically or mentally unable
to perform his duties for the Company hereunder and such incapacity has
continued for a total of ninety (90) consecutive days or for any one hundred
eighty (180) days in a period of three hundred sixty-five (365) consecutive
days.

6.                  Confidentiality Agreement.

(a)                Employee understands that during the Employment Period, he
may have access to unpublished and otherwise confidential information both of a
technical and non-technical nature, relating to the business of the Company, its
affiliates, or its customers, vendors or other third parties, including, without
limitation, any of their actual or anticipated business, research or
development, any of their technology or the implementation or exploitation
thereof, including, without limitation, information Employee and others have
collected, obtained or created, information pertaining to customers, accounts,
vendors, prices, costs, materials, processes, codes, material results,
technology, system designs, system specifications, materials of construction,
trade secrets and equipment designs, including information disclosed to the
Company by others under agreements to hold such information confidential
(collectively, the “Confidential Information”). Employee agrees to observe all
Company policies and procedures concerning such Confidential Information.
Employee further agrees not to disclose or use, either during his employment or
at any time thereafter, any Confidential Information for any purpose, including,
without limitation, any competitive purpose, unless authorized to do so by the
Company in writing, except that he may disclose and use such information in the
good faith performance of his duties for the Company. Employee’s obligations
under this Agreement will continue with respect to Confidential Information,
whether or not his employment is terminated, until such information becomes
generally available from public sources through no fault of Employee or any
representative of Employee. Notwithstanding the foregoing, however, Employee
shall be permitted to disclose Confidential Information as may be required by a
subpoena or other governmental order, provided that he first notifies the
Company of such subpoena, order or other requirement and such that the Company
has the opportunity to obtain a protective order or other appropriate remedy.

3

 



(b)               During the Employment Period, upon the Company’s request, or
upon the termination of his employment for any reason, Employee will promptly
deliver to the Company all documents, records, files, notebooks, manuals,
letters, notes, reports, customer and supplier lists, cost and profit data,
e-mail, apparatus, computers, blackberries or other PDAs, hardware, software,
drawings, blueprints, and any other material belonging to the Company or any of
its customers, including all materials pertaining to Confidential Information
developed by Employee or others, and all copies of such materials, whether of a
technical, business or fiscal nature, whether on the hard drive of a laptop or
desktop computer, in hard copy, disk or any other format, which are in his
possession, custody or control. Notwithstanding anything in this Section to the
contrary, Employee shall not be required to return to the Company apparatuses,
computers, blackberries or other PDAs, or other devices that are owned by
Employee and not by the Company, but Employee may be required to deliver such
devices to the Company or its designee for a period during which the Company
shall delete from such devices Confidential Information of the Company, if any.

7.                  Assignment of Intellectual Property.

(a)                Employee will promptly disclose to the Company any idea,
invention, discovery or improvement, whether patentable or not (“Creations”),
conceived or made by him alone or with others at any time during his employment
with the Company or its affiliates. Employee agrees that the Company owns any
such Creations, conceived or made by Employee alone or with others at any time
during his employment, and Employee hereby assigns and agrees to assign to the
Company all moral or other rights he has or may acquire therein and agrees to
execute any and all applications, assignments and other instruments relating
thereto which the Company deems necessary or desirable. Employee hereby waives
and relinquishes all moral rights he has or may acquire in the Creations and
agrees to execute any and all other waivers and instruments relating thereto
which the Company deems necessary or desirable. These obligations shall continue
beyond the termination of his employment with respect to Creations and
derivatives of such Creations conceived or made during his employment with the
Company. The Company and Employee understand that the obligation to assign
Creations to the Company shall not apply to any Creation which is developed
entirely on his own time without using any of the Company’s equipment, supplies,
facilities, and/or Confidential Information unless such Creation (i) relates in
any way to the business or to the current or anticipated research or development
of the Company, or (ii) results in any way from his work at the Company.

4

 



(b)               In any jurisdiction in which moral rights cannot be assigned,
Employee hereby waives any such moral rights and any similar or analogous rights
under the applicable laws of any country of the world that Employee may have in
connection with the Creations, and to the extent such waiver is unenforceable,
hereby covenants and agrees not to bring any claim, suit or other legal
proceeding against the Company or any of its affiliates claiming that Employee’s
moral rights have been violated.

(c)                Employee agrees to cooperate fully with the Company both
during and after his employment with the Company, with respect to the
procurement, maintenance and enforcement of copyrights, patents, trademarks and
other intellectual property rights (both in the United States and foreign
countries) relating to such Creations. Employee shall sign all papers,
including, without limitation, copyright applications, patent applications,
declarations, oaths, formal assignments, assignments of priority rights and
powers of attorney, which the Company may deem necessary or desirable in order
to protect its rights and interests in any Creations. Employee further agrees
that if the Company is unable, after reasonable effort, to secure Employee’s
signature on any such papers, any officer of the Company shall be entitled to
execute such papers as his agent and attorney-in-fact and Employee hereby
irrevocably designates and appoints each officer of the Company as his agent and
attorney-in-fact to execute any such papers on his behalf and to take any and
all actions as the Company may deem necessary or desirable in order to protect
its rights and interests in any Creations, under the conditions described in
this paragraph.

8.                  Non-Solicitation Agreement.

(a)                   Employee will not, for a period of two (2) years following
the termination of his employment for any reason (the “Restricted Period”),
directly or indirectly, for himself or on behalf of or in conjunction with any
other person or entity, (i) solicit or hire (or assist or encourage any other
person or entity to solicit or hire), or otherwise interfere in any manner with
any employee, advertiser or strategic partner of the Company (each, a
“Restricted Entity”), other than by general public advertisement or other such
general solicitation not specifically targeted at any such Person, (ii) induce
or request any customer of any Restricted Entity to reduce, cancel or terminate
its business with such Restricted Entity or otherwise interfere in any manner in
any Restricted Entity’s business relationship with any of its customers, or
(iii) solicit or accept business from any customer of any Restricted Entity in
connection with any business of management consulting in the SAP software market
(such business, the “Restricted Business”).

(b)               Employee agrees that the foregoing covenants are reasonable
with respect to their duration, geographic area and scope. If a judicial
determination is made that any provision of this Section 8 constitutes an
unreasonable or otherwise unenforceable restriction against Employee, then the
provisions of this Section 8 shall be rendered void with respect to Employee
only to the extent such judicial determination finds such provisions to be
unenforceable. In that regard, any judicial authority construing this Section 8
shall be empowered to sever any prohibited business activity, time period or
geographical area from the coverage of any such agreements and to apply the
remaining provisions of this Section 8 to the remaining business activities,
time periods and/or geographical areas not so severed. Moreover, in the event
that any provision, or the application thereof, of this Section 8 is determined
not to be specifically enforceable, the Company may be entitled to recover
monetary damages as a result of the breach of such agreement.

5

 



(c)                For purposes of this Agreement, the term “Restricted Area”
means any geographical area in which a material amount of the business of the
Company is conducted or pursued at any time during the Restricted Period.

9.                  Representation and Warranty. Employee represents and
warrants to the Company that Employee is not subject to any agreement
restricting his ability to enter into this Agreement and fully carry out his
duties and responsibilities hereunder. Employee hereby indemnifies and holds the
Company harmless against any losses, claims, expenses (including reasonable
attorneys’ fees), damages or liabilities incurred by the Company as a result of
a breach of the foregoing representation and warranty.

10.              Notice. Any notice or other communication required or permitted
to be given to any of the parties hereto shall be deemed to have been given if
personally delivered, or if sent by nationally recognized overnight courier, and
addressed as follows:

If to Employee, to:

the address shown on the records of the Company.

If to the Company, to:

c/o Ameri Holdings, Inc.

100 Canal Pointe Boulevard, Ste. 108

Princeton, New Jersey 08540

 

11.              Severability. If any provision of this Agreement is declared
void or unenforceable by a court of competent jurisdiction, all other provisions
shall nonetheless remain in full force and effect.

12.              Governing Law and Consent to Jurisdiction. This Agreement shall
be governed by, and construed and enforced in accordance with, the laws of the
State of New York without regard to the conflict of laws provisions thereof.
Each of the parties hereto hereby irrevocably submits to the exclusive
jurisdiction of any state or federal court in New York over any action or
proceeding arising out of or relating to this Agreement and each of the parties
hereto hereby irrevocably agrees that all claims in respect of such action or
proceeding shall be heard and determined in such New York state or Federal
court. Each of the parties hereto hereby irrevocably waives, to the fullest
extent legally possible, the defense of an inconvenient forum to the maintenance
of such action or proceeding.

13.              Waiver. The waiver by any of the parties hereto of a breach of
any provision of this Agreement shall not be construed as a waiver of any
subsequent breach. The failure of a party to insist upon strict adherence to any
provision of this Agreement on one or more occasions shall not be considered a
waiver or deprive that party of the right thereafter to insist upon strict
adherence to that provision or any other provision of this Agreement. Any waiver
must be in writing.

6

 



14.              Injunctive Relief. Without limiting the remedies available to
the Company, Employee acknowledges that a breach of any of the covenants
contained in Sections 6, 7 or 8 would result in material irreparable injury to
the goodwill of the Company for which there is no adequate remedy at law, that
it will not be possible to measure damages for such injuries precisely and that,
in the event of such a breach or threat thereof, the Company shall be entitled,
without the requirement to post bond or other security, to obtain a temporary
restraining order or preliminary or permanent injunction restraining Employee
from engaging in activities prohibited by this Agreement or such other relief as
may be required to specifically enforce any of the covenants in Section 6, 7 or
8 of this Agreement, in addition to all other remedies available at law or in
equity.

15.              Assignment. This Agreement is a personal contract and Employee
may not sell, transfer, assign, pledge or hypothecate his rights, interests and
obligations hereunder. Except as otherwise herein expressly provided, this
Agreement shall be binding upon and shall inure to the benefit of Employee and
his personal representatives and shall inure to the benefit of and be binding
upon the Company and its successors and assigns.

16.              Entire Agreement. This Agreement (together with the Exhibits
attached hereto) embodies all of the representations, warranties, and agreements
between the parties hereto relating to Employee’s employment with the Company.
No other representations, warranties, covenants, understandings, or agreements
exist between the parties hereto relating to Employee’s employment. This
Agreement shall supersede all prior agreements, written or oral, relating to
Employee’s employment. This Agreement may not be amended or modified except by a
writing signed by each of the parties hereto.

[Signature page follows.]

7

 





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered on the date above.

  AMERI AND PARTNERS INC       By:

/s/ Srinidhi Devanur

    Name: Srinidhi Devanur     Title: Executive Vice Chairman

 

    Agreed to and Accepted:          

/s/ Brent V Kelton

  BRENT V KELTON  

 



8

 

